Case 2:19-cv-02188-DSF-MRW Document 318-3 Filed 11/20/20 Page 1 of 3 Page ID
                                #:8974



 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                       WESTERN DIVISION – LOS ANGELES
11
12
   SECURITIES AND EXCHANGE                   Case No. 2:19−cv−02188−DSF−MRW
13 COMMISSION,                               Hon. Dale S. Fischer
14
               Plaintiff,                    [PROPOSED] ORDER GRANTING
15                                           MOTION OF RECEIVER FOR:
16                v.
                                                (1) APPROVAL OF CLAIMS
17 DIRECT LENDING INVESTMENTS                       STIPULATION WITH DLIFF
18 LLC,                                             JOINT LIQUIDATOR; AND
19
                 Defendant.                     (2) AUTHORITY TO MAKE
20                                                  INTERIM DISTRIBUTION TO
                                                    DLIFF
21
22                                           [DOC. NO.____]

23
24                                           Date:    December 21, 2020
                                             Time:    1:30 p.m.
25                                           Dept.:   Courtroom 7D
26                                           Place:   United States District Court
                                                      Western Division
27                                                    350 West 1st Street,
28                                                    Los Angeles, CA 90012



                                         1
Case 2:19-cv-02188-DSF-MRW Document 318-3 Filed 11/20/20 Page 2 of 3 Page ID
                                #:8975



 1             The Motion of Receiver for: (1) Approval of Claims Stipulation with DLIFF
 2 Joint Liquidator; and (2) Authority to Make Interim Distribution to DLIF
 3 (“Motion”)(Docket No. ____) came on for hearing at the above-referenced date,
 4 time, and place before the Honorable Dale S. Fischer, United States District Judge
 5 presiding. Appearances were as noted on the record. The Court, having reviewed
 6 and considered the Motion and all pleadings and papers filed in support thereof, and
 7 oppositions or responses to the Motion, if any, and good cause appearing therefor,
 8        IT IS ORDERED that:
 9        1.       The Motion and the relief sought therein is granted;
10        2.       The Receiver, as court-appointed receiver, is authorized to enter into the
11 Claims Stipulation with Christopher D. Johnson, as Joint Official Liquidator of
12 Direct Lending Feeder Fund, Ltd (“DLIFF”) in substantially the same form attached
13 to the Declaration of Bradley D. Sharp as Exhibit “1” to the Motion.
14        3.       The Receiver is authorized to make an interim distribution of $10
15 million to be paid to the Joint Official Liquidators of DLIFF from the collateral of
16 DLIFF and Direct Lending Income Fund, L.P., irrespective of whether the Receiver’s
17 proposed Distribution Plan is approved.
18        4.       Christopher D. Johnson, as Joint Official Liquidator of DLIFF, shall
19 have the right to appear before this Court for the purposes of enforcing the terms of
20 the Claims Stipulation and seeking appropriate relief in accordance with the terms of
21 the Claims Stipulation, but such right, if exercised, shall not constitute general
22 submission to the jurisdiction of this Court.
23        5.       The form of notice on the Motion provided to interested parties,
24 creditors, and investors, who are potential creditors of the estate, by the Receiver (a)
25 serving the Motion and related moving papers on all parties to the action; (b) serving
26 by mail a notice of hearing on the Motion to all known creditors pursuant to Local
27 Civil Rule 66-7; (c) posting a copy of the Motion on the Receiver’s website for the
28 case at https://cases.stretto.com/dli; and (d) causing Bankruptcy Management


                                              2
Case 2:19-cv-02188-DSF-MRW Document 318-3 Filed 11/20/20 Page 3 of 3 Page ID
                                #:8976



 1 Solutions dba Stretto to provide by email a copy of the notice of hearing on the
 2 Motion to all known investors through its email service regularly used to provide
 3 notices and documents to investors pursuant to the applicable governing documents
 4 for Direct Lending Income Fund, L.P. and Direct Lending Income Feeder Fund, Ltd.,
 5 is hereby approved and deemed sufficient notice and opportunity for hearing on the
 6 Motion under the circumstances.
 7        IT IS SO ORDERED.
 8
 9 DATED:
10                                           _______________________
                                             DALE S. FISCHER
11                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
